Ringold, J.
(dissenting) — The majority obscures the basic issue here, when it states that Suess did not exercise his right to have additional tests made.
In interpreting a statute identical to Washington’s, the Arizona Court of Appeals held:
[W]hile the state is not required to provide the accused with a free blood test, or to release him from custody without bail, it may not unreasonably interfere with an accused's reasonable attempts to secure, at his own expense, a blood or other scientific test for the purpose of *812attempting to establish evidence of his sobriety at or near the crucial time under consideration.
Smith v. Cada, 114 Ariz. 510, 514, 562 P.2d 390, 394 (Ct. App. 1977).
The Arizona court went on to hold that unreasonable interference with the defendant's right to obtain evidence (by means of procuring additional tests) directly impinged on the defendant's ability to prepare a defense and safeguard his rights to a fair trial and was thus a denial of due process of law.
The parties agree that in keeping with due process requirements, a defendant in Suess' situation is entitled to a "reasonable opportunity" under the circumstances to obtain a test in addition to the Breathalyzer test administered by the police. People v. Burton, 13 Mich. App. 203, 163 N.W.2d 823, 825 (1968); Smith v. Cada, supra; In re Newbern, 175 Cal. App. 2d 862, 1 Cal. Rptr. 80, 82-83 (1959).
The crucial question, then is whether the police under the circumstances of this case denied Suess a reasonable opportunity to have subsequent tests made. Because constitutional questions regarding possible due process violations are raised and because the trial court did not enter specific factual findings, an independent examination of the record is warranted. From this examination the following additional uncontroverted facts are essential to illuminate the concern here. After Suess was arrested in Blaine, Officer William Quaade transported him to the Blaine police station. Suess requested officer Quaade that he be allowed to exercise his right to be given an additional test. Officer Quaade advised Suess that he would be transported to the county jail in Bellingham and that the normal procedure was to take people to St. Luke's Hospital in Bellingham for the blood test. Suess indicated that this was acceptable to him and that it was Quaade's understanding that Suess would be transported to St. Luke's Hospital for the test. Suess testified that when he was subsequently being transported from Blaine to Bellingham by Deputy Sheriff Sharp,
*813I asked the officer who drove me to the jail "Now you drive me to a blood test and can I get that blood test in the jail?" and he say, "No, there's no such things." "There's no point in asking you again. I have to go to jail?" And he say, "Yes.',[1]
Deputy Sheriff Sharp did not testify.
Suess was in custody. He had done everything a reasonable person could do under the circumstances to implement his right to have an additional test. He had been told that he would be given the additional test at St. Luke's Hospital. Whatever the reason that Deputy Sharp did not transport him first to St. Luke's Hospital for that purpose, there was a duty upon the police to transport Suess to a facility where he could obtain the additional test. Suess has made a prima facie showing that the police impermissively denied or interfered with his opportunity to obtain these tests and thus denied him due process. In re Martin, 58 Cal. 2d 509, 374 P.2d 801, 24 Cal. Rptr. 833 (1962); Smith v. Cada, supra. Such denial requires reversed and dismissal. People v. Burton, supra.
Reconsideration denied June 4,1979.
Review granted by Supreme Court September 26,1979.

Suess is a native of Switzerland.